DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.

Election/Restrictions
Claims 23-28 (in addition to 4, 8, 13 and 17) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/15/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 15, 18, 22, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the DeHavilland Dash-8, as described in the JetCareers forum (hereafter .
Regarding claims 1 and 11, Dash 8 discloses an apparatus for permitting evacuation of an aircraft following a water landing, the apparatus comprising: 
an inflatable structure comprising an inflatable sleeve;
wherein the apparatus is to be deployed proximate a door of the aircraft, and 
wherein when the apparatus is fully deployed, a portion forms a step, and at least a portion of the wave fence is in contact with at least a portion of a frame of the door such that water flow into the aircraft is at least one of prevented and inhibited.
In this case, the Dash 8 comprises “an inflatable barrier around the emerg(ency) exit to stop water from coming in.”  Please note that the device can therefore be interpreted as a wave fence, and it also comprises a step, because the upper surface can be stepped on.  
While Dash 8 does not explicitly teach that at least a portion of the wave fence is in contact with at least a portion of a frame of the door, this feature is inherent as it would be required for the device to function as desired.  Where there is reason to believe that a functional limitation asserted to be critical to establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, Applicant may be required to prove that the subject matter shown in the prior art does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Hallman, 655 F.2d 212, 215, 210 USPQ 609, 611 (CCPA 1981); In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596-97 (CCPA 1980); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977); In re Ludtke, 441 F.2d 660, 664, 169 USPQ 563, 566 (CCPA 1971); In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 229 (CCPA 1971).
In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).

    PNG
    media_image1.png
    500
    343
    media_image1.png
    Greyscale

Figure 1- Shorey Figure 23
Dash 8 does not teach that the inflatable structure further comprises a girt bar that is attached to one of the frame of the door of the aircraft or an inflatable slide.  Shorey teaches an inflatable emergency evacuation structure 10 that comprises a girt bar 90 that is attached along a length of the inflatable structure (via girt 94).  Alternatively, Boyle teaches an inflatable emergency evacuation structure 14 that 19 that is attached along a length of the inflatable structure (via girt 18).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 by attaching it with a girt bar (and girt) along a length of the inflatable structure as taught by Shorey or Boyle in order to ensure that the device stays in place during use.

    PNG
    media_image2.png
    392
    355
    media_image2.png
    Greyscale

Figure 2- Boyle Figure 1
Dash 8 does not teach that the apparatus is deployed from a storage housing located proximate a door of the aircraft.  Bolder teaches that emergency equipment can be stored in a storage housing located proximate a door of the aircraft.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 by storing it in (and deploying it from) a housing located proximate a door of the aircraft as taught by Bolder in order to keep the device out of the way until it is needed, and keep the device close to the exit to make it easier to access in emergencies.
Alternatively, Shorey teaches an inflatable emergency evacuation device 10 that is stored in and deploys from a storage housing 24 located proximate a door 12 of the aircraft 14.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 by storing it in (and 
Dash 8 does not teach that the inflatable structure comprises at least three inflatable sleeves, wherein a first sleeve of the at least three inflatable sleeves lies within a cabin of the aircraft and forms at least one step, a second sleeve of the at least three inflatable sleeves lies within a frame of the door, and a third sleeve of the at least three inflatable sleeves lies exterior to the aircraft and forms a wave fence.  Howland teaches an inflatable door barrier system 10, wherein when the inflatable structure comprises at least three inflatable sleeves 25, 34.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 with multiple bladders/sleeves as taught by Howland in order to better hold the desired shape or provide redundancy.  Note that several of the sleeves lie within a cabin of the aircraft and form at least one step, several lie within a frame of the door, and several lie exterior to the aircraft and form a wave fence.

    PNG
    media_image3.png
    279
    500
    media_image3.png
    Greyscale

Figure 3- Howland Figure 1A
Alternatively, Hochstein teaches an inflatable wall panel 4 which comprises 3 sections- one below a frame 2, one inside the frame, and one above.  It would have Nerwin v. Erlichman, 168 USPQ 177, 179.  As modified, the portion within the cabin would form a step, the middle portion would lie within the frame and the external portion would form a wave fence.

    PNG
    media_image4.png
    270
    493
    media_image4.png
    Greyscale

Figure 4- Hochstein Figure 1
The combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding claims 3 and 18, Dash 8, Shorey and/or Boyle, Howland or Hochstein, and Bolder teach the invention as claimed as detailed above with respect to claims 2 and 12.  Dash 8 and Shorey also teach that the apparatus is deployed by inflation of the inflatable structure by compressed gas, a manual pump, or a combination thereof.  Note 10 by compressed gas 42.  Alternatively, Boyle teaches that the device deployed by inflation of the inflatable structure 14 by compressed gas 26.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 by inflating it with stored compressed gas as taught by Shorey in order to ensure a simple, fast inflation.
Regarding claims 6 and 15, Dash 8, Shorey and/or Boyle, Howland or Hochstein, and Bolder teach the invention as claimed as detailed above with respect to claims 5 and 14.  Shorey also teaches that the girt bar 90 is further attached to the frame of the door 12 of the aircraft.  Boyle also teaches that the girt bar 19 is further attached to the frame of the door 12 of the aircraft.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 by attaching it to the door frame with a girt bar as taught by Shorey or Boyle in order to ensure that the device stays in place during use.
Regarding claims 21 and 22, Dash 8, Shorey and/or Boyle, Howland or Hochstein, and Bolder teach the invention as claimed as detailed above with respect to claims 1 and 11.  Dash 8 does not explicitly teach that the apparatus further comprises an inflating hose.  Shorey also teaches that the apparatus further comprises an inflating hose 62.  Boyle also teaches that the apparatus further comprises an inflating hose 25.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Dash 8 by including an inflation hose as taught by Shorey or Boyle in order to enable flexible placement of inflating components.
Regarding claims 29 and 30, Dash 8, Shorey and/or Boyle, Howland or Hochstein, and Bolder teach the invention as claimed as detailed above with respect to claims 1 and 11.  Hochstein also teaches that the first sleeve (portion) and the third sleeve (portion) each comprise a size larger than a size of the second sleeve.  Howland In re Reese, 129 USPQ 402.

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
In response to the newly added claim limitations, please see the updated action above.  Howland can be interpreted to comprise multiple sleeves in the locations recited.  And additional rejection has also been made in view of Hochstein, which shows an inflatable barrier within a frame, the barrier comprising portions in the recited locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642